                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,

                    Plaintiff,

            v.                                               Case No. 07-cr-40018-JPG

    KENDEL W. MCKINNEY,

                    Defendant.

                                     MEMORANDUM AND ORDER

          This matter comes before the Court on the defendant’s motion for a reduction of his criminal

sentence following the retroactive application of the Fair Sentencing Act of 2010, Pub. L. 111-220;

§§ 2-3, 124 Stat. 2372, 2372 (2010), as set forth in the First Step Act of 2018, Pub. L. No. 115-391,

§ 404, 132 Stat. 5194, 5222 (2018) (Doc. 77). The Government has responded to the motion (Doc.

86).

          In April 2007, McKinney pled guilty to two counts of distribution of less than 5 grams of crack

cocaine. The Court sentenced the defendant under the statutory sentencing range set forth in 21

U.S.C. § 841(b)(1)(C) as enhanced by prior convictions for felony drug offenses—no more than 30

years. The Court found that the defendant was a career offender under U.S.S.G. § 4B1.1 with a total

offense level of 31 and a criminal history category of VI, where his sentencing range was 188 to 235

months. The Court imposed an above-guideline sentence of 293 months in prison on each count, to

run concurrently.

          The defendant now asks the Court to reduce his sentence in light of § 404 of the First Step Act.1


1
    Section 404 of the First Step Act provides in full:

          (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
          offense” means a violation of a Federal criminal statute, the statutory penalties for
          which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
          111–220; 124 Stat. 2372), that was committed before August 3, 2010.
Section 404 allows the Court to reduce a defendant’s sentence for a crack cocaine offense, but only if

the Court had imposed that sentence before another statute—the Fair Sentencing Act—modified the

statutory sentencing range for that crack cocaine offense. First Step Act, § 404(b). In essence, the

First Step Act retroactively applies the Fair Sentencing Act’s lower statutory sentencing ranges and

allows the Court to bring past sentences into line with the lower ranges. The authority to reduce a

sentence applies only to (1) federal offenses (2) committed before August 3, 2010, the effective date of

the Fair Sentencing Act, (3) for which the Fair Sentencing Act changed the statutory penalty range,

i.e., certain crack cocaine offenses. See First Step Act, § 404(a). Whether to reduce a sentence is at

the discretion of the Court and is not required by the First Step Act. First Step Act, § 404(c). In sum,

the Court now may, but is not required to, reduce a defendant’s sentence if the defendant was

sentenced under a statutory penalty provision that was changed by the Fair Sentencing Act. See

United States v. Shaw, 957 F.3d 734, 739 (7th Cir. 2020) (holding that the statute of conviction alone

determines whether the Fair Sentencing Act modified a penalty).

       The Court turns to the specifics of the defendant’s case. The defendant’s convictions are not




       (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a sentence
       for a covered offense may, on motion of the defendant, the Director of the Bureau of
       Prisons, the attorney for the Government, or the court, impose a reduced sentence as if
       sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat.
       2372) were in effect at the time the covered offense was committed.

       (c) LIMITATIONS.—No court shall entertain a motion made under this section to
       reduce a sentence if the sentence was previously imposed or previously reduced in
       accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act
       of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous motion made under this
       section to reduce the sentence was, after the date of enactment of this Act, denied after a
       complete review of the motion on the merits. Nothing in this section shall be construed
       to require a court to reduce any sentence pursuant to this section.

                                                   2
the type of convictions covered by § 404 of the First Step Act. While he committed the federal

offenses before August 3, 2010, the Fair Sentencing Act did not modify the applicable statutory

sentencing range for the defendant’s crimes. The defendant was convicted and sentenced for his drug

crimes under 21 U.S.C. § 841(b)(1)(C), but § 2(a) of the Fair Sentencing Act only changed the

statutory penalty ranges for sentences under 21 U.S.C. §§ 841(b)(1)(A)(iii) and 841(b)(1)(B)(iii)).

Terry v. United States, No. 20-5904, 2021 WL 2405145, at *5, 141 S. Ct. 1858 (2021) (“The statutory

penalties thus changed for all subparagraph (A) and (B) offenders. But no statutory penalty changed

for subparagraph (C) offenders.”), abrogating United States v. Hogsett, 982 F.3d 463, 467 (7th Cir.

2020) (holding sentence under § 841(b)(1)(C) was a covered offense). While it is true that the

defendant would have been eligible for a reduction had his sentences under § 841(b)(1)(C) been

components of a sentencing package that included a sentence under § 841(b)(1)(A)(iii) or

(b)(1)(B)(iii), United States v. Hudson, 967 F.3d 605, 612 (7th Cir. 2020), that is not so in this case.

       Accordingly, the Court DENIES the defendant’s motion for a reduction pursuant to § 404 of

the First Step Act (Doc. 77). In light of this ruling, the Court DENIES as moot the defendant’s pro se

motion for a reduction (Doc. 74). The Court will address the defendant’s pro se motion for

compassionate release (Doc. 79) by separate order.

IT IS SO ORDERED.
DATED: July 1, 2021

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                     3
